DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinto (JP 2003-136911) and further in view of Shemenski (GB 1536727) and Hatano (JP 2003-2006).
	As best depicted in Figures 1 and 2, Shinto is directed to a tire construction comprising six belt layers (7a-7f) formed with steel cords.  Shinto further teaches that belt layers 7c and 7d, which correspond with a third belt layer and a fourth belt layer, have a width between 0.70 and 0.95 times a tread width (Abstract).  Given that the maximum section width of the tire is ever so slightly greater than a tread width, belt layers 7c and 7d have a width between a value less than 0.70 and a value less than 0.95 times a maximum tire section width.  This range substantially overlaps that required by the claims and thus, one of ordinary skill in the art at the time of the invention would have found it obvious to form the third and fourth belt layers of Shinto in accordance to the claimed invention.  In such an instance, Shinto is silent with respect to a 
	Shemenski, on the other hand, is similarly directed to a steel cord having applicability in the tire industry (Page 1, Lines 5+).  Shemenski recognizes the extremely well known and conventional use of brass coating in tire steel cords (Page 4, Lines 35+), wherein a ratio between copper and zinc is between 3:1 and approximately 1.8:1.  One of ordinary skill I the art at the time of the invention would have expected the steel cord of Shinto to be a conventional brass coated steel cord.  It is emphasized that such represents the predominant type of steel cord in the tire industry.
	Shemenski further teaches that improved surface protection and adhesion of such cords with surrounding rubber layers can be achieved by performing a specific pre-treatment.  More particularly, Shemenski suggests the use of precipitation anions, such as phosphates, in combination with a cyclic compound, such as a benzotriazole (Page 2, Lines 17-58).  The method of Shemenski can include a first application step in which said precipitation anions are applied to a brass coated steel cord and a second application step in which said benzotriazole is subsequently applied.  This method appears to be extremely similar to that detailed by the claimed invention and as such, one would have expected the treated steel cord of Shinto in view of Shemenski to demonstrate N surface atoms in accordance to the claimed invention (see Paragraph 40 in Applicant’s original disclosure).  It  is emphasized that a N atom surface content of 1.5 % is disclosed in Comparative Example 1 devoid of any pre-treatment (Table 1) and thus, a N surface content of at least 2 % would be expected to result from the first and second treatments detailed above.  One of ordinary skill in 
	Lastly, regarding claim 1, Shinto is completely silent with respect to the belt topping rubber composition.  In any event, belt topping rubber compositions conventionally include between 1 and 15 phr of silica and between 0 and 1 phr of a cobalt salt.  Hatano provides one example of such a conventional belt topping rubber composition formed with between 4 and 15 phr of silica and in the absence of a cobalt salt.  Hatano states that such a topping rubber provides high durability and promotes weight reduction (Abstract).  One of ordinary skill in the art at the time of the invention would have found it obvious to use the belt topping rubber of Hatano in the tire of Shinto.    
	Regarding claim 2, as detailed above, Shinto teaches belt widths that satisfy the claimed quantitative relationship.
	With respect to claims 3 and 6, the general disclosure of steel cords is well recognized as encompassing, at a minimum, a cord having a plurality of twisted metal wires or filaments.  Shemenski provides one example of such a common steel cord formed by twisting 5 steel wires (Page 4, Lines 44-46).  Shemenski also states that “brass” is recognized as having between 65 and 75 percent copper and between 35 and 25 percent zinc.
	As to claims 4, 7, and 8, Shemenski specifically teaches the use of benzotriazole.  Additionally, the pH of the buffer solution is directed to the method of manufacture and such limitations fail to further define the structure of the claimed tire articles (lack of evidence that the claimed method results in a materially different tire article). 

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        February 12, 2021